In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                   No. 06-22-00004-CR



        ROBERTO CANAS GARDEA, Appellant

                            V.

           THE STATE OF TEXAS, Appellee




         On Appeal from the 276th District Court
                 Camp County, Texas
             Trial Court No. CF-20-02048




      Before Morriss, C.J., Stevens and van Cleef, JJ.
                                                        ORDER

            Appellant Roberto Canas Gardea appeals from his conviction of indecency with a child

by sexual contact. On June 27, 2022, Gardea’s court-appointed appellate counsel filed an

Anders1 brief in this appeal, and on August 22, 2022, Gardea filed a pro se motion for access to

the appellate record for purposes of preparing a response to his counsel’s Anders brief. Gardea’s

motion for access to the appellate record is granted. Under Kelly v. State,2 we are required to

enter an order specifying the procedure to be followed to ensure Gardea’s access to that record.

            Gardea’s appointed counsel informed this Court that he mailed a paper copy of the

appellate record to Gardea on August 23, 2022. On August 24, this Court forwarded a copy of

the digitally recorded exhibit that was a part of Gardea’s appellate record to prison officials at the

Texas        Department       of    Criminal         Justice’s   Jordan   Unit,   and   by   copy   of   this

order, request that those officials afford Gardea a means of reviewing that exhibit within twenty

days of the date the exhibit is received in the Jordan Unit. Allowing fifteen days from the date of

this order for the record to be delivered to Gardea and for him to review the digitally recorded

exhibit that is part of that record and giving Gardea thirty days to prepare his pro se response, we

hereby set October 10, 2022, as the deadline for Gardea to file his pro se response to his

counsel’s Anders brief.




1
    See Anders v. California, 386 U.S. 738 (1967).
2
    Kelly v. State, 436 S.W.3d 313, 321–22 (Tex. Crim. App. 2014).
                                                             2
        IT IS SO ORDERED.

                               BY THE COURT


DATE:        August 24, 2022




                               3